Citation Nr: 0001778	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as due to herbicide exposure.  

2.  Entitlement to an initial rating greater than 10 percent 
for bilateral hearing loss.

3.  Entitlement to an increased rating for cervical 
spondylosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1976.  He was awarded the Vietnam Service Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss, evaluated as 
10 percent disabling, and denied service connection for 
peripheral neuropathy, claimed as due to herbicide exposure.  
The February 1997 rating decision also denied an increased 
rating for cervical spine spondylosis.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for bilateral 
hearing loss has been developed. 

2.  Current audiological data reflects Level IV hearing in 
the left ear and Level IV hearing in the right ear.  

3.  The record is devoid of competent medical evidence of a 
chronic disability manifested by peripheral neuropathy and 
attributable to herbicide exposure.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has chronic disability manifested by peripheral neuropathy as 
a result of exposure to herbicides in Vietnam.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability is 10 percent disabling 
and no more in accordance with the applicable schedular 
criteria. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, and Part 4, Code (effective prior to 
and on June 10, 1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic disability manifested by 
peripheral neuropathy due to exposure to herbicides. 38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on September 1955 the 
veteran's hearing was 15/15 for whispered voice in each ear.  
Audiometric evaluation reflected elevated thresholds at the 
4000 Hertz level bilaterally.  On examination  in February 
1956 bilateral hearing was 15/15 for whispered and spoken 
voice.  In June 1956 the veteran's hearing was 15/15 for 
whispered voice bilaterally with an elevated threshold noted 
at 4000 Hertz on the right.  On annual physical examinations 
in June 1957 and November 1961 hearing was again 15/15 for 
whispered voice in each ear, with audiometric findings 
indicating elevated thresholds at the 4000 Hertz level 
bilaterally.  An ear, nose and throat (ENT) consultation 
report dated in April 1964 reflected minimal, bilateral, 
sensorineural hearing loss.  Similar findings were noted on 
audiometric examination in July 1967, when the veteran gave a 
history of hearing loss due to noise exposure.  In October 
1968 the veteran reported a history of leg cramps as well as 
hearing loss.  Audiometric evaluation at that time reflected 
elevated thresholds bilaterally at the 3000 and 4000 Hertz 
levels.  The diagnosis was high frequency hearing loss, 
bilateral, mild.  Elevated thresholds were again noted at the 
3000 and 4000 Hertz levels on the left and the 4000 level on 
the right, when the veteran was examined in August 1971.  

He was seen for neurologic evaluation in January 1972, due to 
symptoms of pain and tingling in the upper extremities.  At 
that time reflexes were 2 plus bilaterally, but there was a 
suggestion of decrease on the right biceps jerk, and his gait 
and associated movements were within normal limits.  In June 
1975 the veteran was hospitalized for evaluation of multiple 
symptoms including hearing loss, tinnitus, chest pain, 
vertigo and headaches.  The veteran reported 4 recent 
episodes of weakness and dizziness, nearly falling to his 
knees, always falling to the right.  The incidents resolved 
spontaneously.  No headaches or paresthesias were associated 
with those episodes.  Neurological evaluation was entirely 
within normal limits.  It was felt that the veteran's 
symptoms were of systemic origin.  The diagnoses were angina 
pectoris, mild, and bilateral hearing loss and vertigo of 
undetermined etiology.  

On VA examination conducted in June 1976 the veteran gave a 
history of hearing loss since an incident in service in which 
he was exposed to a nearby explosion without a protective 
helmut.  Examination of the lower extremities at that time 
reflected muscle strength within normal limits.  Peripheral 
tendon reflexes and deep tendon reflexes were 2 plus and 
brisk.  There was prolonged blanching of the skin over the 
dorsum of the toes and distal feet bilaterally.  There was 
also prominence of the veins from knees caudad and gradual 
discoloration of the toes.  With the exception of the plantar 
surface of the right foot, where there was increased 
sensitivity to cold, the veteran was essentially normal to 
touch pain temperature in all dermatome of both lower 
extremities, and muscle strength was normal in all muscle 
groups.  Hearing loss was noted on evaluation of the ears.  
The impression was early small vessel disease, and partial 
hearing loss.  

By a rating action in September 1976 service connection was 
granted for tinnitus and small vessel disease, and denied for 
high frequency hearing loss.  

VA examination reports dated in October and December 1980 
reflect complaints and findings similar to those noted in 
1976.  At that time the veteran gave a history of noise 
exposure while in flight school in 1957.  He also reported 
that following an explosion in service he was unable to hear 
for several days, and a ringing in the ears had persisted 
over the years.  The veteran's wife reportedly said he did 
not hear her.  On evaluation of the ears it was recorded that 
he had no hearing loss.  Neurologic evaluation indicated no 
pathological reflexes.  The diagnoses were history of 
tinnitus, secondary to noise exposure, and history of high 
frequency hearing loss.  

The report of a VA examination conducted in July 1981 
reflects the veteran's complaints that his feet became very 
cold during the winter months, although he noted he had never 
been frostbitten.  On objective examination testing of the 
abductor pollicis was normal.  Pulsations in the lower 
extremities were normal with no blanching on leg evaluation. 
The diagnosis was Raynaud's phenomenon involving upper and 
lower extremities by history, mild, no serious disability.  

VA outpatient treatment records dated in September 1982 
reflect that the veteran complained of cramps in his legs 
after working 8 hours and noted he could not stand any cold.  
Objective examination revealed no evidence of color change in 
the extremities.  The assessment was questionable alteration 
in cardiovascular function.  

Of record is a private medical report signed by Wagdi E. 
Credi, M.D., and dated in July 1983 which reflects the 
veteran's complaints of pain in the feet and ankles, 
progressively worse on walking one quarter mile.  On physical 
examination there was no evidence of discoloration or 
difference in warmth in the lower extremities, and no 
evidence of phlebitis or ulcerations.  The pulses were 
readily palpable over the femoral popliteal and posterior 
tibial arteries, bilaterally.  They were about three plus.  
The pressures over the right posterior tibial and left 
posterior tibial were identical and 140 millimeter mercury 
systolic, 150 millimeter mercury after exercise walking for 
ten minutes.  He had symptoms in both calves and feet.  An 
abdominal aortogram was recommended to rule out a 
constrictive or complete blockage of the iliac with 
reconstitution.  The veteran declined the recommended 
procedure.   

The veteran's reopened claim for service connection for 
hearing loss was denied on several occasions over the years.  
Clinical records reflect that when he was seen at a service 
department medical facility in September 1995 the veteran 
complained of intermittent disabling dizziness with nausea of 
two days duration.  A long history of bilateral thigh 
numbness and pressured speech was noted.  The assessment was 
transient ischemic attacks/vertebrobasilar insufficiency vs. 
labyrinthitis.

On the authorized audiological evaluation in January 1997 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
75
95
LEFT
30
40
65
65
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 80 percent in the left ear.  
The summary of audiologic test results was mild to profound 
sensorineural hearing loss on the right and mild to severe 
sensorineural hearing loss on the left.  

On VA vascular examination also conducted in January 1997, it 
was noted that the medical history reflected small vessel 
claudication involving both lower extremities.  The veteran 
gave a history of pain in the lower extremities beginning in 
1975.  The pain was of a cramping type and increased on 
activity such as prolonged standing or walking or ascending 
or descending stairs.  Small vessel claudication was 
diagnosed in service due to arteriosclerotic peripheral 
vascular insufficiency of both lower extremities.  Objective 
findings included, sitting blood pressure of 128/88.  
Examination of the pulses of the each lower extremity 
revealed femoral and popliteal pulses decreased 3/2, and 
pedal pulse decreased 3/1.  There was mild stasis dermatitis 
involving both lower extremities in the ankle areas.  Both 
legs were slightly cold to touch, particularly in the foot 
area.  No paresthesias were present.  The diagnoses included 
small vessel claudication involving both lower extremities 
secondary to atherosclerotic peripheral vascular disease of 
both lower extremities.  


Legal Analysis

I. Service Connection for Peripheral Neuropathy 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, where 
a veteran served for 90 days or more during a period of war, 
certain specified chronic diseases, to include peripheral 
neuropathy, except where directly related to infectious 
causes, shall be service-connected, although not manifest 
during service, if they become manifest to a degree of 10 
percent or more within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

In addition, a disease associated with exposure to certain 
herbicides agents listed in 38 C.F.R. §  3.309 (1999) will be 
presumed to have been incurred in service, under the 
circumstances outlined in 38 U.S.C.A. §§ 1112, 1113, 1116 
(West 1991 & 1995); even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101,1112, 1113, 1116 
(West 1991 & 1999); 38 C.F.R. §§ 3.307(a), 3.309 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to the herbicide agent, 
unless there is affirmative evidence to the contrary.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visiting in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma, (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), acute and subacute 
peripheral neuropathy and prostate cancer. 38 C.F.R. 
§ 3.309(e)(1999).

These presumptive diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne or porphyria cutanea tarda, and acute or 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a) (6) 
(ii) (1999).  

The record in this case indicates that the veteran had 
service in Vietnam during the Vietnam Era.  However, there is 
no objective medical evidence of any of the presumptive 
diseases associated with herbicide exposure, including no 
medical evidence of a chronic disability manifested by 
peripheral neuropathy, either during the period of one year 
following herbicide exposure, or during the presumptive 
period for chronic diseases which encompasses the year 
following separation from service.  Therefore the 
presumptions of service connection are not applicable in this 
instance.  

Inasmuch as the veteran does not have one of the diseases 
specifically enumerated in 38 C.F.R. § 3.309(e), it appears 
that even the presumption of exposure to Agent Orange or 
other herbicide may be unavailable to him.  See McCartt v. 
West, 12 Vet. App. 164 ( 1999), where the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  However, it is noted 
that VA's Adjudication Procedure Manual, M21-1, at Part VI, 
para. 7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision; therefore, the more 
favorable interpretation will be applied to the veteran's 
case.

Although the veteran may be presumed to have been exposed to 
herbicides in Vietnam, the record does not reflect any 
medical evidence to indicate that he has a currently 
diagnosed disability manifested by peripheral neuropathy, 
which is medically related to herbicide exposure in service.  
Actually, those symptoms noted, which are referable to the 
lower extremities have been attributed to other diagnosed 
conditions to include the service-connected small vessel 
disease.  Although the veteran himself has medical training 
as a nurse, he is not shown to have specialized training 
which would qualify him to provide competent evidence 
regarding the medical diagnosis or etiology of his symptoms.  
See Black v. Brown, 10 Vet.App. 279 (1997).  In the absence 
of competent medical evidence of a currently diagnosed, 
chronic disability manifested by peripheral neuropathy, which 
is linked by medical evidence to herbicide exposure, the 
veteran has not presented the elements of a plausible claim 
for service connection for peripheral neuropathy due to 
exposure to herbicides, to include Agent Orange.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995).

II. Increased Evaluation for Bilateral Hearing Loss

The veteran's claims for a higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim for a higher evaluation for hearing loss and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  38 C.F.R. § 4.3 
requires VA to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor. 

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet.App. 345 (1992).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  In situations involving bilateral hearing 
loss, a combined disability evaluation is based on the 
hearing loss in both ears. 38 C.F.R. § 4.85. 

It is noted that certain regulatory changes were recently 
made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999. See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  With regard to the newly revised rating 
criteria, the Board notes the recent holding of the United 
States Court of Veteran's Appeals (Court) in Rhodan v. West, 
12 Vet. App. 55 (1998) that for any date prior to the 
effective date of the amended regulations, the Board may not 
apply the revised schedular criteria to a claim.  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. at 25204.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  The Board observes that the 
RO has not yet had an opportunity to apply the regulatory 
changes noted above to the veteran's case.  However, as such 
regulatory changes would not materially affect the outcome of 
this case because the veteran's hearing loss, described 
below, does not fit either of the "unusual patterns of 
hearing impairment" set forth in the revised regulations, the 
application of these regulatory changes does not result in 
prejudice to the veteran. See generally Bernard v. Brown, 4 
Vet. App. 384 (1994).

Application of the rating criteria to the current evidence, 
the January 1997 VA audiological test results, reflects Level 
IV hearing in the right ear and Level IV hearing in the left 
ear.  A 10 percent evaluation is to be assigned where there 
is Level IV hearing bilaterally. 38 C.F.R. § 4.85, and 4.87, 
Code 6100 (1998).  The record reflects no evidentiary basis 
for an initial rating greater than 10 percent, which is 
denied.


ORDER

The claim for service connection for peripheral neuropathy 
due to herbicide exposure is denied as not well-grounded.

Initial evaluation for bilateral hearing loss greater than 
10 percent is denied.  


REMAND 

On preliminary review it is noted that the January 1997 VA 
orthopedic examination report is not in accordance with the 
directives of the U. S. Court of Appeals for Veterans Claims 
(Court) that a VA rating examination must adequately portray 
functional loss due to pain, weakened movement, excess 
fatigability or incoordination. DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  A part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. §§ 4.45, 
4.59.  Deluca also held that the provisions of 38 C.F.R. 
§ 4.14 (1994) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the January 1997 VA examiner recorded 
that the veteran complained of increasingly painful 
crepitation on movement of the neck.  However, the 
examination report does not comply with the directives in 
DeLuca which specifically require that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  Although further 
delay is regrettable, an additional VA orthopedic examination 
is warranted to ensure a fully informed decision regarding 
the veteran's claim for increased rating for cervical spine.  
Up-to-date treatment records should also be compiled on 
remand.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses, and approximate dates of 
treatment, of all health care providers, 
VA or private, who have evaluated or 
treated him for his cervical spine 
disorder since January 1997.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained pertinent medical records for 
association with the claims folder.

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his cervical spine disability.  
The examiner must review the claims 
folder prior to evaluating the veteran.  
All indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
clearly set forth in the examination 
report.  Additionally the examiner should 
provide the following opinions based upon 
the medical evidence of record.  The 
examiner should be asked to provide an 
opinion as to  whether the veteran's 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or on repeated use over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In the 
event that any opinion requested is not 
medically feasible the examiner should so 
state and explain the basis of that 
determination.  

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
development has been accomplished and 
take any corrective action required.  

6.  Following the completion of all above 
requested actions the RO should review 
the veteran's claims for increased 
evaluation of cervical spine disability 
on the basis of all evidence of record, 
and all applicable law and regulations.  
If any action taken remains adverse to 
the veteran he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals


 

